nobo contendere to a charge of second-offense misdemeanor domestic
                 battery. The district court denied the motion, and this original writ
                 petition followed.
                             Petitioner argues that the justice court should have accepted
                 his nob o contendere plea because there was a factual basis for the plea and
                 he was aware of the consequences of his plea and "weighed the benefits
                 and burdens of a not guilty plea, a guilty plea, and a nob o contendere plea."
                 Therefore, according to petitioner, because the justice court abused its
                 discretion by not allowing him to plead nob o contendere, the district court
                 erred by denying his motion to remand.
                             Whether a plea of guilty is accepted falls within the sound
                 discretion of the trial court.    See Sturrock v. State, 95 Nev. 938, 940, 604
P.2d 341, 343 (1979), receded from on other grounds by Lisle v. State, 114
Nev. 221, 954 P.2d 744 (1998); see also North Carolina v. Alford, 400 U.S.
25, 38 n.11 (1970) (observing that defendant has no constitutional right to
                 have guilty plea accepted). NRS 174.035 provides that if a plea of guilty or
                 nob o contendere is made orally, the court shall not accept the plea "without
                 first addressing the defendant personally and determining that the plea is
                 made voluntarily with understanding of the nature of the charge and the
                 consequences of the plea."       See Love v. State, 99 Nev. 147, 147, 659 P.2d
876, 877 (1983) ("In order to be constitutionally valid, a plea of guilty or
                 nob o contendere must have been knowingly and voluntarily entered.").
                 When a guilty plea is accepted, the record should affirmatively show: (1)
                 "[am n understanding waiver of constitutional rights and privileges"; (2) the
                 "[a]bsence of coercion by threat or promise of leniency"; (3) an



SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    e
                      "[u]nderstanding of consequences of thefl plea, the range of punishments";
                      and (4) "[a]n understanding of the charge, the elements of the offense."
                      Hanley v. State, 97 Nev. 130, 133, 624 P.2d 1387, 1389 (1981), abrogated
                      on other grounds by Woods v. State, 114 Nev. 468, 958 P.2d 91 (1998); see
                      Tiger v. State, 98 Nev. 555, 654 P.2d 1031 (1982) (applying Hanley factors
                      to plea entered pursuant to North Carolina v. Alford, 400 U.S. 25 (1970)).
                                  Primarily at issue here is petitioner's apparent lack of
                      understanding concerning the consequences of pleading guilty or nobo
                      contendere, particularly as to the punishment range for the offense.
                      Despite being advised that the punishment for a second-offense domestic
                      battery included a maximum term of six-months in jail, 52 weeks of
                      counseling and probation to ensure that counseling was completed,
                      petitioner appeared convinced that he would receive only a 10-day jail
                      term—the minimum term provided by NRS 200.485(1)(b)—if he pleaded
                      guilty. The district court determined that the justice court properly
                      exercised its discretion, specifically concluding that petitioner's repeated
                      denial of guilt along with "his numerous statements to the [justice court]
                      that he wanted to plead guilty only because he wished to be released from
                      jail in 10 days shows that [he] did not have a full understanding of the
                      second offense domestic battery charge and the direct consequences of a
                      guilty plea." The arraignment transcript supports the district court's
                      findings and conclusions, and it clearly understood the applicable law in
                      ruling on petitioner's motion. We therefore conclude that petitioner has
                      not shown that the district court manifestly abused its discretion or
                      exercised its discretion in an arbitrary or capricious manner by denying



SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    stie0.
                his motion to remand his case to the justice court.    See State v. Eighth
                Judicial Din. Court (Armstrong), 127 Nev. , , 267 P.3d 777, 780
                (2011) (defining manifest abuse of discretion and arbitrary or capricious
                exercise of discretion in context of mandamus). Accordingly, we
                            ORDER the petition DENIED.



                                                                                  J.
                                                  Parraguirre


                                                                                  J.
                                                  Douglas




                cc: Hon. Michael Montero, District Judge
                     Humboldt County Public Defender
                     Attorney General/Carson City
                     Humboldt County District Attorney
                     Humboldt County Clerk




SUPREME COURT
      OF
   NEVADA                                            4
  1947A    ce